Title: Enclosure: Draft for “A Proclamation By the President of the United States”, 24 October 1793
From: Randolph, Edmund
To: Washington, George


            
              [c.24 October 1793]
            
            Whereas the situation of public affairs requires, that the ensuing session of
              congress should not be postponed beyond the first monday in december next, being the
              day appointed by the constitution of the United States for the assembling thereof; and
              there is reason to doubt, whether the city of Philadelphia, the temporary seat of
              government, which for some time past hath laboured under a contagious fever, may on that day be fit for their
              reception: I do therefore, by virtue of the power, in me vested by the said
              constitution, to convene congress on extraordinary occasions, by these presents
              convene the senate and house of representatives of the United States, at  in
              the state of  on the  day of  next: And I do accordingly
              hereby notify to the members of the said senate and house of representatives
              respectively, then and there to attend for the dispatch of legislative business.
            Given under my hand, and the seal of the United States this  day of 
              in the year of our lord 1793 and of Independance the seventeenth.
            
              Qu: Altho’ the above is in the best form, which occurs to me, does it not exhibit
                many objections to the thing itself, if it be really the best form?
            
          